DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 11-15: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claims 1-3, 5-10 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose an apparatus comprising a flowline connector including an inboard pipe and an outboard assembly 
The most relevant prior art attributed to Larsson (EP 2 486 315 A1)) discloses a flowline connector including an inboard pipe and an outboard assembly which includes an outboard pipe supported within a frame such that the outboard pipe is moveable within the frame to allow the outboard pipe to be moved toward the inboard pipe.  Lawson fails to disclose or fairly suggest an inboard assembly having an inboard pipe and a landing porch with rounded keys configured to be received in mating slots of the inboard assembly.
In addition, Lugo (US 2014/0305654 A1)  discloses a subsea structure flowline connector assembly comprising an inboard pipe and an outboard assembly including a profile pipe in which an outboard pipe is received, the profile pipe and the outboard pipe are connected to move synchronously, and the profile pipe includes at least one guide to change pitch or yaw of the outboard pipe to direct the outboard pipe toward alignment with the inboard pipe as the outboard pipe is moved within the frame toward the inboard pipe. Lugo fails to disclose or fairly suggest an inboard assembly having an inboard pipe and a landing porch with rounded keys configured to be received in mating slots of the inboard assembly.

Claim 16:

One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest an apparatus and/or a method for coupling a first pipe and a second pipe in fluid communication as recited by the affirmative structural limitations and/or method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726